significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted after the payment of the amount required under sec_412 of the code to amortize the waiver granted for the plan_year ending date ‘ company designs and manufactures rubber and vinyl _ products including premium vinyl gloves used in cleanroom environments in the the company has experienced temporary substantial business hardship as evidenced by losses in income in each of the last fiscal years - - the company has hired an outside consulting firm to assist with cost containment _labor overhead and _ _ operational costs have been reduced with little impact on productivity the introduction of three new product lines and the start_up of a joint manufacturing_facility in complement its domestic operations should improve the company's cash_flow and profitability going forward as of january liability was dollar_figure benefit accruals under the plan have been frozen since _ the market_value of assets was dollar_figure resulting in a funded ratio of and the current on a market_value basis this waiver has been granted subject_to the conditions below in a letter dated date you agreed to these conditions by september under sec_412 of the code for the plan_year ending december ending december to amortize the waiver granted for the plan_year the company will contribute the amount required starting in november of minimum_funding requirement the company will contribute dollar_figure month to the plan until the amount of the waived_funding_deficiency is fully amortized for each plan_year for which the plan has a a if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information we have sent a copy of this letter to the ep classification manager in and to the authorized representative listed on the power_of_attorney form on file with this office- _ the date of this if you have any questions concerning this matter please contact __ sincerely james e holland jr manager ale employee_plans technical
